 

Exhibit 10.17

 

THIS INSTRUMENT AND ANY SECURITIES ISSUABLE PURSUANT HERETO HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR UNDER THE SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS
PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR AN EXEMPTION THEREFROM.

 

REVENUE LOAN AGREEMENT

(Convertible Promissory Note)

 

Date of Loan:      

 

Principal Amount of Loan: $  

 

Name of Lender:    

 

Address of Lender:    

 

Social Security Number/ Tax ID:    

 

Bank Details of Lender if Payment requested by Wire:    

 

Name of Bank:    

 

Address of Bank:    

 

ABA:    

 

Account #:    

 

For value received Full Spectrum Inc., a Delaware company (the “Borrower” or the
“Company”), hereby promises to pay to the order of _______________________
(“Lender”), in lawful money of the United States of America and in immediately
available funds, the Repayment Amount (as defined below) in the manner set forth
below.

 

1.           Definitions.

 

(a)           “Fully-Diluted Basis” shall mean the assumption that all
options, warrants or other convertible securities or instruments or other rights
to acquire shares of common stock of the Company (the “Common Stock”) have been
exercised or converted, as applicable, in full, provided that any such options,
warrants, convertible securities or instruments or other rights are
then vested or exercisable or convertible in accordance with their terms.

 

(b)          “Conversion Price” shall mean (subject to adjustment under Section
5.3) the lesser of the (i) price per share of Common Stock sold in the Private
Placement, discounted by 20%, and (ii) the price per share of Common Stock based
on a pre-money Company valuation of $50 million on a Fully Diluted Basis.

 

 

 

 

(c)          “Gross Revenues” means all of the Borrower’s cash receipts, from
all sales of any kind, including prepaid licenses, less returns or shipping, and
without any deduction or offset of any other kind, as recorded on its financial
statements.

 

(d)          “Fundamental Change" means (a) the sale, lease or other disposition
(in one or a series of related transactions) of all or substantially all of the
Company's assets to one Person or a group of Persons acting in concert, under
circumstances in which the holders of the share capital of the Company
immediately prior to such transaction do not beneficially own more than a
majority in voting power of the outstanding share capital of the acquiring
Person(s) immediately following such transaction (b) the sale, exchange or
transfer, in one or a series of related transactions, of a majority of the
outstanding share capital of the Company to one Person or a group of Persons
acting in concert, under circumstances in which the holders of the share capital
of the Company immediately prior to such transaction do not beneficially own
more than a majority in voting power of the outstanding share capital of the
Person(s) acquiring the share capital of the Company following such transaction,
or (c) a merger, consolidation, amalgamation, recapitalization,
reclassification, reorganization or similar business combination transaction
involving the Company under circumstances in which holders of the share capital
of the Company immediately prior to such transaction do not beneficially own
more than a majority in voting power of the outstanding share capital of the
Company, or the surviving or resulting corporation or acquirer, as the case may
be, immediately following such transaction.

 

(e)          “IPO Conversion Price" shall mean (subject to adjustment under
Section 5.3) the lesser of the (i) price per share of Common Stock sold in the
Qualified Public Offering, discounted by 20%, and (ii) price per share of Common
Stock based on a pre money Company valuation of $50 million on a Fully Diluted
Basis.

 

(f)          “Lenders” means all of the purchasers of Notes in the offering of
which this Note is a part.

 

(g)           “Note” means this Note. “Notes” means all of the Notes issued in
the offering of which this Note is a part.

 

(h)          “Private Placement” means the first financing transaction after the
issuance of the Note to Lender in which the Company receives gross proceeds of
at least $150,000 through the private placement or sale of shares of Common
Stock of the Company, excluding the sale of shares to employees, the exercise of
options and warrants existing as of this date and the issuance (sale) of options
and warrants.

 

(i)           “Pro-Rata Share” or a Lender’s “ratable interest” or the like
shall be deemed to refer, at any time, to a fraction, the numerator of which is
the initial amount of the Notes issued to such Lender, and the denominator of
which is the total amount of the Notes issued in this offering.

 

(j)          “Qualified Public Offering (IPO)” shall mean an initial public
offering or other transaction which results in the Company becoming a reporting
Company pursuant to the Securities Exchange Act of 1934, as amended, such as a
reverse merger, provided the Company raises gross proceeds of at least
$15,000,000.

 

 

 

 

(k)          “Repayment Amount” means amount that is 1.5 the amount of the Loan.

 

(l)          “Revenue Percentage” means 6%. All Lenders in the offering who
invest the same amount will receive the same Revenue Percentage based on the
amount of their Loans.

 

2.           Basic Terms.

 

(a)          Group of Revenue Loans. This Loan is issued as part of a group of
identical loans issued to a number of investors in the offering.

 

(b)          When Paid in Full. The loan will be considered paid in full and
this agreement will terminate when the Borrower has paid the Lender the
Repayment Amount.

 

(c)          Interest Rate. The interest rate on this Loan is a function of the
time it takes the Borrower to repay the Repayment Amount. To the extent allowed
under applicable law, the revenue share will not be considered interest under
state usury laws.

 

(d)          Maturity. Notwithstanding anything else herein the Repayment Amount
(to the extent unpaid and not otherwise converted pursuant to section 5.2(a)) is
due and payable in full on the tenth anniversary of the Date of Loan.

 

3.           Payments.

 

(a)          Quarterly Payments. On each of June 30, September 30, December 31st
and March 31st (each a “Measurement Period”), Borrower shall make payments to
the Lender until the Repayment Amount is repaid in full.

 

(b)          Amount of Each Payment. The amount of each payment shall be the
product of the Revenue Percentage and the Gross Revenues from the Measurement
Period ended immediately prior to the payment date (the “Payment”).

 

(c)          Timing of Payment. The Borrower will make the payment to the Lender
hereunder (or cause the payments to be made through an agent) within forty five
(45) days of the end of each Measurement Period.

 

(d)          Order of Application of Payments. All Payments under this Agreement
shall be applied first to interest and then to principal.

 

(e)          Place of Payment. All amounts payable hereunder shall be payable by
check sent to address of Lender or by wire or electronic transfer to bank
account of Lender, as specified in writing by Lender.

 

(f)          Pro Rata Payments. Each Payment will be divided pro rata among all
of the Lenders.

 

 

 

 

4.           Prepayment. The Borrower may pay off all of the Loans in their
entirety at any time by paying the Lenders any unpaid part of the Repayment
Amount for all of the Loans. The Borrower may make partial prepayments, provided
that all partial prepayments shall be made pro rata among all of the Lenders
based on the amount of their Loans to the Borrower.

 

5.             Warrants.

 

5.1 Upon the earlier of closing of the Private Placement, an IPO or a
Fundamental Change, the Company shall issue to Lender penny warrants, in form
attached hereto as Annex 1, for the purchase of Common Stock in an amount equal
to the principal amount of Loan (notwithstanding any repayment, in whole or in
part, of the Loan) divided by the Conversion Price or in the event of an IPO,
the IPO Conversion Price.

 

5.2 (a)  Mandatory Conversion. Notwithstanding anything herein to the contrary,
the Company may at any time on or after a Qualified Public Offering deliver a
notice to the Lender (a "Mandatory Conversion Notice" and the date such notice
is received by the Lender, the "Mandatory Conversion Notice Date") to cause the
Lender to immediately convert any unpaid Repayment Amount as of such date into
Common Stock at the IPO Conversion Price (a "Mandatory Conversion").

 

(b) The Lender acknowledges that the Common Stock received pursuant to the
Mandatory Conversion will be subject to lock-up provisions contained herein. The
Lender agrees not to sell, transfer, pledge, hypothecate or otherwise dispose of
all or any part of such Common Stock without the approval of the Company for a
period of six months commencing upon the closing of the Company’s initial public
offering. Lender agrees to provide to the Company underwriters of any public
offering such further agreements as such underwriter may reasonably request in
connection with this lock-up agreement.

 

Each certificate for the Common Stock shall contain a legend on the face
thereof, in substantially the following form:

 

“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. NO SALE OR DISPOSITION
MAY BE EFFECTED WITHOUT (i) EFFECTIVE REGISTRATION STATEMENTS RELATED THERETO,
(ii) AN OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH REGISTRATIONS ARE NOT REQUIRED, (iii) RECEIPT OF NO-ACTION
LETTERS FROM THE APPROPRIATE GOVERNMENTAL AUTHORITIES.

 

THE SECURITIES EVIDENCED ARE SUBJECT TO A LOCKUP AND MAY NOT BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED DURING THE TERM OF THE LOCKUP.”

 

5.3           Adjustment of Conversion Price. The Conversion Price and IPO
Conversion Price shall be subject to adjustment from time to time as follows:

 

 

 

 

(a)          Adjustments for Stock Splits and Combinations. If the Company shall
at any time or from time to time after the Date of the Loan, effect a stock
split of the outstanding Common Stock, the applicable Conversion Price in effect
immediately prior to the stock split shall be proportionately decreased. If the
Lender shall at any time or from time to time after the Date of the Loan,
combine the outstanding shares of Common Stock, the applicable Conversion Price
in effect immediately prior to the combination shall be proportionately
increased. Any adjustments under this Section 5.3(a) shall be effective at the
close of business on the date the stock split or combination occurs.

 

(b)          Adjustments for Certain Dividends and Distributions. If the Lender
shall at any time or from time to time after the Date of the Loan, make or issue
or set a record date for the determination of holders of Common Stock entitled
to receive a dividend or other distribution payable in shares of Common Stock,
then, and in each event, the applicable Conversion Price in effect immediately
prior to such event shall be decreased as of the time of such issuance or, in
the event such record date shall have been fixed, as of the close of business on
such record date, by multiplying, the applicable Conversion Price then in effect
by a fraction:

 

(1)         the numerator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date; and

 

(2)         the denominator of which shall be the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date plus the number of shares
of Common Stock issuable in payment of such dividend or distribution.

 

(c )       Adjustments for Reclassification, Exchange or Substitution. If the
Common Stock issuable upon conversion of this Note at any time or from time to
time after the Date of Loan shall be changed to the same or different number of
shares of any class or classes of stock, whether by reclassification, exchange,
substitution or otherwise (other than by way of a stock split or combination of
shares or stock dividends provided for in Sections 5.3(a), or a reorganization,
merger, consolidation, or sale of assets provided for in Section 5.3(d)), then,
and in each event, an appropriate revision to the Conversion Price shall be made
and provisions shall be made (by adjustments of the Conversion Price or
otherwise) so that the Lender shall have the right thereafter to convert this
Note into the kind and amount of shares of stock and other securities receivable
upon reclassification, exchange, substitution or other change, by holders of the
number of shares of Common Stock into which such Note might have been converted
immediately prior to such reclassification, exchange, substitution or other
change, all subject to further adjustment as provided herein.

 

(e)          Adjustments for Reorganization, Merger, Consolidation or Sales of
Assets. If at any time or from time to time after the Date of Loan there shall
be a capital reorganization of the Company (other than by way of a stock split
or combination of shares or stock dividends or distributions provided for in
Section 5.3(a), or a reclassification, exchange or substitution of shares
provided for in Section 5.3 (c )), or a merger or consolidation of the Company
with or into another corporation where the holders of Company outstanding voting
securities prior to such merger or consolidation do not own over fifty percent
(50%) of the outstanding voting securities of the merged or consolidated entity,
immediately after such merger or consolidation, or the sale of all or
substantially all of the Company's properties or assets to any other person (an
"Organic Change"), then as a part of such Organic Change, an appropriate
revision to the Conversion Price shall be made and provision shall be made (by
adjustments of the Conversion Price or otherwise) so that the Lender shall have
the right thereafter to convert such Note into the kind and amount of shares of
stock and other securities or property of the Company or any successor
corporation resulting from Organic Change into which such Note might have been
converted immediately prior to such Organic Change.

 

 

 

 

(e)          Fractional Shares. No fractional shares of Common Stock shall be
issued upon conversion of this Note. In lieu of any fractional shares to which
the Lender would otherwise be entitled, the Company shall pay cash equal the
fair market value of a share of Common Stock as determined by the Company.

 

5.4           The terms and conditions of this section 5 shall survive the
termination or expiration of this Agreement.

 

6.           Characterization of Investment. The parties agree that they shall
treat this agreement as a loan for financial and tax and all other applicable
purposes, and not as equity. The Lender agrees to comply with all applicable
laws governing the making of loans to businesses in the jurisdiction in which
they are resident.

 

7.           Default. Each of the following events shall be an “Event of
Default” hereunder:

 

(a)          Borrower fails to pay any of the outstanding principal amount due
under this Note on the date the same becomes due and payable or within five
business days thereafter or any accrued interest or other amounts due under this
Note on the date the same becomes due and payable or within five business days
thereafter;

 

(b)          Borrower files any petition or action for relief under any
bankruptcy, reorganization, insolvency or moratorium law or any other law for
the relief of, or relating to, debtors, now or hereafter in effect, or makes any
assignment for the benefit of creditors or takes any [corporate/limited
liability company] action in furtherance of any of the foregoing; or

 

(c)          An involuntary petition is filed against Borrower (unless such
petition is dismissed or discharged within 60 days) under any bankruptcy statute
now or hereafter in effect, or a custodian, receiver, trustee or assignee for
the benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of Borrower.

 

Upon the occurrence of an Event of Default hereunder, the entire unpaid amount
of the Repayment Amount shall automatically be immediately due, payable and
collectible by Lender pursuant to applicable law.

 

8.           Parity with Other Notes. The Borrower’s repayment obligation to the
Lender under this Note shall be on parity with the Borrower’s obligation to
repay all Notes issued in the same offering. In the event that the Company is
obligated to repay the Notes and does not have sufficient funds to repay all the
Notes in full, payment shall be made to the holders of the Notes on a pro rata
basis. The preceding sentence shall not, however, relieve the Company of its
obligations to the Lender hereunder.

 

 

 

 

9.           Waiver. Borrower waives presentment and demand for payment, notice
of dishonor, protest and notice of protest of this Note, and shall pay all costs
of collection when incurred, including, without limitation, reasonable
attorneys’ fees, costs and other expenses. The right to plead any and all
statutes of limitations as a defense to any demands hereunder is hereby waived
to the full extent permitted by law.

 

10.          Amendments. Any provision of this instrument (other than the
Repayment Amount) may be amended, waived or modified as follows: upon the
written consent of the Borrower the holders of a majority in principal of the
Loan Amounts raised in this offering.

 

11.          Notice. Any notice required or permitted by this instrument will be
deemed sufficient when delivered personally or by overnight courier or sent by
email to the relevant address listed on the signature page, or 48 hours after
being deposited in the U.S. mail as certified or registered mail with postage
prepaid, addressed to the party to be notified at such party’s address listed on
the signature page, as subsequently modified by written notice.

 

12.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed wholly within such state. THE COMPANY AND PURCHASERS WAIVE
ANY RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREIN, INCLUDING CLAIMS
BASED ON CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER COMMON LAW OR STATUTORY
BASES. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the County of New York, State of New
York for the adjudication of any dispute hereunder or in connection herewith or
with any transaction contemplated hereby or discussed herein

 

13.          Successors and Assigns. Neither this instrument nor the rights
contained herein may be assigned, by operation of law or otherwise, by either
party without the prior written consent of the other; provided, however, that
the Company may assign this instrument in whole, without the consent of the
Investor, in connection with a reincorporation to change the Company’s domicile.
Subject to the foregoing, this instrument will be binding on the parties’
successors and assigns.

 

14.          No Stockholder Rights. The Lender is not entitled, as a holder of
this instrument, to vote or receive dividends or be deemed the holder of capital
stock of the Borrower for any purpose, nor will anything contained herein be
construed to confer on the Lender, as such, any of the rights of a stockholder
of the Borrower or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to give or withhold
consent to any corporate action or to receive notice of meetings, or to receive
subscription rights or otherwise.

 

15.          Tax Withholding. Lender hereby authorizes the Borrower to make any
withholding required by law. Lender agrees to provide to Borrower a Form W-9 or
comparable form.

 

 

 

 

16.          Not Effective Until Acceptable by Borrower. This Agreement is not
effective until the Borrower has accepted the Lender’s subscription.

 

  BORROWER:       FULL SPECTRUM INC.               Stewart Kantor, CEO      
LENDER:      
[                                                                               ]
        By:
                                                                             
Name:           Title:           Address:                 Email:  

 

 

 